Citation Nr: 0834393	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-39 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1977.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for a 
back condition, secondary to service-connected left knee 
chondromalacia, because the evidence submitted was not new 
and material.  

A review of the procedural history of this claim reflects 
that the issue on appeal is entitlement to service connection 
for a low back disability, to include as secondary to left 
knee chondromalacia, on the merits.  No final rating decision 
has denied service connection for a back disability on any 
basis.  Therefore, the Board will address the veteran's claim 
on the merits and he need not submit new and material 
evidence to reopen it.  

A July 2003 rating decision denied service connection for a 
back condition.  In December 2003, during the one-year appeal 
period, the veteran noted that he wished "to amend my 
compensation to include back condition secondary to my 
service-connected knee condition."  Basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, the December 2003 correspondence does not 
constitute a new claim but was in essence an additional 
contention by the veteran.  


FINDING OF FACT

The competent medical evidence, overall, reflects that it is 
at least as likely as not that the veteran's service-
connected left knee chondromalacia has aggravated his low 
back condition.  


CONCLUSION OF LAW

Service connection for a low back condition, to include as 
secondary to service-connected left knee disability, is 
warranted.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be more 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  But when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

The veteran contends that his service-connected left knee 
chondromalacia caused or aggravates his low back condition by 
making him fall.

The veteran has submitted evidence indicating that his 
service-connected left knee chondromalacia aggravates his low 
back condition.  In an October 2003 report, the veteran's 
treating orthopedist, J.D.D., M.D., wrote that the veteran's 
left knee condition caused him to fall on numerous occasions.  
This aggravated the veteran's lower back condition to the 
point where he required further surgery for treatment of a 
pseudoarthrosis.  This surgery was conduced in May 2002.  

Medical opinions from another of the veteran's private 
treating physicians, K.E.J., M.D., dated in November 2006 and 
April 2007, wrote that the veteran's left knee disability 
caused him to fall and has aggravated his low back condition.  
Dr. K.E.J.  opined that this significantly exacerbated his 
back problem, necessitating surgery and causing difficulties 
with surgical healing and recovery.  Had the veteran not had 
the left knee problem, he would more than likely have had a 
much less stormy course with his low back.

An April 2005 VA examination report provides a diagnosis of 
status-post three level lumbar fusion with instrumentation, 
and left knee chondromalacia.  It states that it was more 
likely than not that the veteran's low back condition was not 
the result of the chondromalacia.  The report does not 
address whether the veteran's service-connected left knee 
disability aggravated the veteran's low back condition by 
causing him to fall.  

The Board finds that the foregoing medical evidence, overall, 
shows that it is at least as likely as not that the veteran's 
service-connected left knee chondromalacia has aggravated his 
low back condition.  Indeed, the only medical evidence that 
addresses whether the veteran's current low back ailment is 
related to his service-connected left knee chondromalacia is 
favorable to the veteran's claim.  While further inquiry 
could be undertaken with a view towards development of the 
claim so as to obtain an additional medical opinion, under 
the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Thus, 
with the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the veteran has satisfied.  
Therefore, service connection for a low back condition, to 
include as secondary to service-connected left knee 
disability, is warranted.  


ORDER

Service connection for a low back condition, to include as 
secondary to service-connected left knee disability, is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


